Citation Nr: 9925775	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of left knee, postoperative, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
condition, as secondary to service connected left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected internal derangement 
of the left knee, postoperative, above 30 percent, and denied 
service connection for a right knee condition secondary to 
the left knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a right knee disability.  

2.  The record does not show competent medical evidence of a 
causal nexus between the veteran's current right knee 
condition and his left knee disability.


CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
condition as secondary to a left knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left knee 
disorder caused a right knee disability.  He does not contend 
that the right knee disorder is the result of disease or 
injury in service.  There is no evidence from a competent 
medical professional which connects the current right knee 
disability to disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The relationship between one disability and another is a 
medical question requiring evidence from a trained medical 
professional.  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

In this case, there is no evidence from a trained medical 
professional that the right knee is proximately due to or the 
result of the service-connected left knee.  38 C.F.R. 
§ 3.310(a) (1998).  

Further, there is no evidence from a competent medical 
professional that the service-connected left knee aggravated 
the right knee disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Because there is no competent evidence connecting the 
veteran's right knee disorder to disease or injury during 
service or to a service-connected disability, the clam is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board first looks to evidence of the veteran's current 
disability.  An October 1997 VA examination revealed that the 
veteran complains of right knee pain due to a 1993 industrial 
accident in which he hyperextended his right knee.  He stated 
that he had right knee surgery to repair torn meniscus.  Upon 
examination, his right knee revealed a surgical scar, but no 
crepitus or loss of range of motion.  During his August 1995 
RO hearing, the veteran stated that he has right knee pain, 
but no loss of motion.  A December 1993 magnetic resonance 
imaging (MRI) examination by Robert F. Rider, M.D. revealed a 
horizontal tear in the mid and posterior plane of the medial 
meniscus.  The Board is satisfied that the veteran has 
provided sufficient evidence of a current postoperative right 
knee disability.

As for evidence of the incurrence or aggravation of a disease 
or injury inservice, the veteran relies on a secondary 
service connection claim.  The service medical records do not 
reveal any evidence of a right knee injury or any disease 
relative to that knee.  He argues that although he did not 
injure his right knee in service, his left knee injury during 
service has led to his current right knee problems, thus 
warranting service connection for the right knee.  The 
evidence does not support this claim.  As previously 
mentioned, the veteran sustained a right knee injury during 
an accident at work in October 1993 that required surgery.  
During his August 1995 RO hearing, the veteran explained that 
due to his left knee problems going back to service, he began 
to favor his right leg and knee to take some of the weight 
off of his left side.  He also explained how his left knee 
would lock or dislocate, causing him to fall.  However, the 
veteran stated during this hearing that his favoring of the 
left knee did not cause right knee pain and that these falls 
did not affect his right knee.  Furthermore, he stated that 
his current right knee condition is related to his 1993 work 
related injury.  

As part of the October 1997 VA examination, the examiner 
responded to the question of whether the veteran's right knee 
condition was caused by the service connected left knee.  The 
physician said there was no causal relationship between the 
two, as the right knee condition was caused by an acute 
trauma approximately thirty years after the first left knee 
surgery to repair ligament instability.  

The veteran claims that his service connected left knee 
condition exacerbated his right knee injury because the left 
knee, due to its weakened state, could not compensate for the 
burden placed on the right knee.  He argues that if his left 
knee was not injured during service, his right knee might not 
have been injured to its current extent.  This argument 
reflects lay speculation.  A well grounded claim requires 
evidence of a connection from a physician or other medical 
professional with the training and experience to render a 
sound opinion on medical questions of nexus and etiology.  
Here, the physicians linked the right knee disorder solely to 
an industrial accident many years after service.  There is no 
evidence from a competent professional source to suggest that 
the left knee condition had any influence on this accident.  
Furthermore, during a November 1993 medical evaluation of the 
right knee by Leonard Gerstein, M.D., the veteran denied any 
right knee problems prior to the October 1993 accident.

The Board is left with the veteran's claims his right knee 
condition is related to his left knee disability, even though 
he acknowledges that the source of his right knee pain is the 
October 1993 industrial accident.  However, the Board cannot 
rely on the veteran's assessment of the association between 
his right knee injury and his left knee condition.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise that would 
qualify him to provide opinions on clinical findings 
regarding a connection between his right knee condition and 
his left knee disability.  That medical opinion must come 
from a competent medical authority following review of the 
veteran's case.  Consequently, the veteran's statements do 
not constitute competent medical evidence of the etiology of 
his right knee disability for the purposes of rendering his 
claims well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board concludes that the veteran has not 
presented a well grounded claim.    

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the May 1999 supplemental 
statement of the case advises the veteran of the reasons his 
claim has been denied.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.


ORDER

Entitlement to service connection for a right knee condition 
secondary to a left knee disability is denied.

REMAND

The veteran currently has the maximum rating, 30 percent 
assignable for instability.  38 C.F.R. Part 4, Code 5257 
(1998).  An additional rating can be assigned based on 
limitation of motion.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 23-97 (7/1/97); 38 C.F.R. Part 4, Code 
5003 (1998).  The veteran complains of knee pain.  VA 
examiners should determine if knee pain limits knee motion.  
The VA examinations do not appear to have addressed this 
aspect of the claim.   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
The Court determined that 38 C.F.R. § 4.40 specifically 
refers to disability due to lack of normal "endurance", 
provides for a rating to be based on "functional loss . . . 
due to . . . pain", and states that "a part which becomes 
painful on use must be regarded as seriously disabled."  
(Emphasis by Court).  Furthermore, section 4.40 provides that 
"[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss."  (Emphasis by 
Court).  The examiner should express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should, if feasible, be 
'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups.  
DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995) 
the Court applied the principles of DeLuca to the rating of 
knees.  The examiner should evaluate the veteran's knees in 
accordance with the guidance of the Court and the applicable 
regulations.  

The case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  The doctor should express an opinion 
as to whether it is as likely as not that 
arthritic changes in the left knee are due 
to the service-connected left knee 
disability.  

c.  Describe all functional loss affecting 
the knees including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1997) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

The RO should review the veteran's increased rating claim.  
The veteran and his representative should be provided with a 
supplemental statement of the case.  They should be afforded a 
reasonable period of time in which to respond.  Thereafter, in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


